Citation Nr: 0909555	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-40 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for left ankle 
disability.

2.  Entitlement to service connection for bilateral wrist and 
hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

REMAND

The Veteran had active military service from May 1976 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in December 2007.  A transcript of the 
hearing is of record.

The case was remanded by the Board in February 2008 for 
additional development.  It was remanded to afford the 
Veteran a VA examination to determine the nature and etiology 
of any left ankle and bilateral wrist and hand disabilities.  
The remand instructed the examiner to evaluate the Veteran's 
hands, wrists, and left ankle, and to identify any current 
disability associated with the hands, wrists and/or left 
ankle.  The examiner was instructed to offer an opinion as 
whether it was as least as likely as not that any identified 
disability of the hands and wrists (e.g., carpal tunnel 
syndrome) was related to the Veteran's military service.  The 
remand also instructed the examiner to opine as to whether it 
was as least as likely as not that any identified left ankle 
disability was related to the Veteran's military service, or 
was caused or aggravated by his service-connected right ankle 
disability.  The remand further instructed the examiner to 
consider the report of a December 2004 VA examination that 
diagnosed the Veteran with recurrent bilateral ankle sprain.  
The examiner was asked to explain in detail the basis for any 
opinion.  

The Veteran was afforded a VA examination in November 2008.  
After reviewing the examination report, the Board concludes 
that further action is necessary in order to understand the 
basis for the opinions provided.  

Regarding the Veteran's left ankle, the examiner did not 
diagnose the Veteran with any disabilities.  X-rays showed no 
significant abnormalities.  He opined that the Veteran's left 
ankle condition was not as likely as not related to the 
Veteran's military service, or that it was not caused or 
aggravated by the Veteran's service-connected right ankle 
disability.  His rationale was that his opinion was based on 
his examination, review of the claims file including the 
December 2004 examination and service records, and x-ray and 
EMG reports.  The examiner did not identify what evidence 
specifically led to the determination that the Veteran's left 
ankle condition was not related to his military service, or 
for that matter, why no disability was diagnosed, especially 
in light of the December 2004 diagnosis of recurrent sprains 
and in light of the examiner's own opinion that current 
disability was not related to service, which statement 
implies that there was indeed a current disability.  On 
remand, the examiner should specifically identify what in the 
evidence reviewed led to his conclusion that the Veteran's 
left ankle condition was not related to his military service, 
including whether it was caused or aggravated by his service-
connected right ankle disability.  Additionally, since no 
left ankle sprain was diagnosed, the examiner should consider 
whether the Veteran in fact experiences any underlying left 
ankle disability.  He should also explain, if possible, how 
the Veteran could be diagnosed with recurrent bilateral ankle 
sprains in December 2004, yet not have such a diagnosis at 
the November 2008 examination.  In providing a rationale for 
his opinions and conclusions, the examiner should 
specifically identify what in the evidence reviewed led to 
his opinions and conclusions and why.  

Regarding the Veteran's bilateral wrist and hand 
disabilities, the examiner's diagnosis was that the September 
2005 EMG report noted findings consistent with carpal tunnel 
syndrome.  At the examination, Tinel's test and Phalen's test 
were normal and not positive for carpal tunnel type of 
symptoms.  X-rays of the wrists were normal and x-rays of the 
hands were within normal limits.  The examiner opined that he 
could not say that the findings consistent with carpal tunnel 
syndrome were as likely as not related to the Veteran's 
military service.  His rationale was that his opinion was 
based on the examination, review of the claims file including 
the December 2004 examination and service records, and x-ray 
and EMG reports.  He also noted that he reviewed the 
neurology examination of December 2004.  However, he did not 
explain what in the evidence reviewed led to his conclusion.  
On remand, the examiner should specifically identify what in 
the evidence reviewed led to his conclusion that the findings 
consistent with carpal tunnel syndrome were not related to 
the Veteran's military service.  Additionally, the examiner 
did not specifically diagnosis the Veteran with carpal tunnel 
syndrome, or any other disability of his wrists and hands.  
Because the September 2005 EMG showed findings consistent 
with carpal tunnel syndrome, on remand, the examiner should 
opine as to whether the Veteran in fact has carpal tunnel 
syndrome, or any other bilateral wrist and hand disability.  
If the Veteran does not have carpal tunnel syndrome, the 
examiner should explain, if possible, how the September 2005 
EMG could show results consistent with carpal tunnel syndrome 
if the Veteran does not have that disability.  The examiner 
should provide a thorough and detailed rationale for any 
diagnosis, to include what in the evidence reviewed led to 
his conclusion.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should provide the claims 
folder to the examiner who examined the 
Veteran in November 2008.  The examiner 
should review the Veteran's claims folder 
and provide an addendum to his report to 
complete the requirements of this remand.  
(If the November 2008 examiner is no 
longer available, the AOJ should arrange 
for a new medical opinion by another 
physician with appropriate expertise to 
address these questions.  If another 
examination is required to answer the 
questions presented, one should be 
scheduled.  The Veteran's claims folder, 
including a copy of this remand, should 
be provided to the examiner.)  

Regarding the Veteran's left ankle, the 
examiner should identify whether the 
Veteran has a recurrent left ankle sprain 
as noted in December 2004, or any other 
left ankle disability.  If the Veteran 
does not have a recurrent left ankle 
sprain, the examiner should explain why 
the Veteran was diagnosed with a 
recurrent left ankle sprain in December 
2004 and not in 2008.  The examiner must 
also provide a more detailed rationale 
for his conclusion that any left ankle 
disability is not related to military 
service.  The examiner should 
specifically identify what in the 
evidence reviewed led to that conclusion 
and why.

Regarding the Veteran's bilateral wrist 
and hand disability, the examiner should 
opine as to whether the Veteran has 
carpal tunnel syndrome, or any other 
disability.  If the Veteran does not have 
carpal tunnel syndrome, the examiner 
should explain how the September 2005 EMG 
could show results consistent with carpal 
tunnel syndrome if the Veteran does not 
have it.  The examiner must also provide 
a more detailed rationale for his 
conclusion that the findings consistent 
with carpal tunnel syndrome were not 
related to the Veteran's military 
service.  The examiner should 
specifically identify what in the 
evidence reviewed led to that conclusion 
and why. 

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the addendum.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
rationale should identify what in the 
evidence reviewed led to the opinions and 
conclusions and why.  The AOJ should 
ensure that the examination report 
complies with this remand and answers the 
questions presented in the AOJ's 
examination request.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

After expiration of the period allowed for response, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required by 
the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

